THOMPSON, C.J.
Cornelius Dawson, a prison inmate, filed a notice of appeal on 20 August 2002, more than 30 days after the trial court rendered its order denying Dawson’s rule 3.800(a) motion on 15 July 2002. In response to this court’s order to show cause why the appeal should not be dismissed for lack of jurisdiction, Dawson alleged that he did not receive a copy of the trial court’s order until 25 July 2002 and that it took him several weeks to obtain assistance from a law clerk inmate.
We dismiss the appeal for lack of jurisdiction. The dismissal is without prejudice to Dawson’s filing a petition for a belated appeal although we make no ruling as to whether Dawson should be granted such an appeal. See Jordan v. State, 549 So.2d 805 (Fla. 1st DCA 1989) (lack of access to a law library does not establish good cause for failure to file a timely notice of appeal).
DISMISSED without prejudice.
PETERSON and MONACO, JJ. concur.